Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on February 24, 2022 and March 08 2022 in response to the Office Action of December 27, 2021 is acknowledged and has been entered. 
The objection to the specification is now withdrawn in view of the amendment.
The objections to claims 3, 5, 11, 12, 13, 15, 22 and 24 are now withdrawn in view of the claim amendment.
The rejections to claims 1-5, 11-15 and 20-24 are now withdrawn in view of the claim amendment. 

Allowable Subject Matter
Claims 1-5, 11-15 and 20-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitations recited in claims 1, 11 and 20 in regard to the features of “to overlay the real-time images and an outline of a shape of the prosthesis from the shape data; and to compute the view in accordance with view parameters specified for the 
Dependent claims 2-5, 12-15 and 21-24 are allowed at least by virtue of their respective dependency upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/YI-SHAN YANG/Primary Examiner, Art Unit 3793